Citation Nr: 0721372	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for human 
immunodeficiency virus (HIV).

2. Entitlement to a rating in excess of 10 percent for a burn 
scar on the left arm and an appendectomy incision scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to March 1980 and from January 1988 to January 
1998.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) that denied compensable 
ratings for the two disabilities at issue.  The veterans 
claims file is now in the jurisdiction of the Reno, Nevada 
RO.  A September 2005 Decision Review Officer decision 
increased the rating for HIV and scars to 10 percent, both 
effective from May 10, 2004 (date of claim for increase).  As 
the veteran did not express satisfaction with either 10 
percent rating, and the ratings are less than the maximum 
under applicable criteria, the claims remain on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2007, the veteran's representative filed a motion 
to submit evidence, with a waiver of initial RO review, after 
the time provided for submission; the Board granted this 
motion in April 2007.

The matter of the rating for HIV is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington D.C.  
VA will notify the veteran if any action on his part is 
required.  


FINDINGS OF FACT

1.  The veteran's left arm burn scar and appendectomy 
incision scar are in widely separated areas, and have 
separate etiology.

2.  The left arm burn scar is superficial and less than 929 
sq. cm in area, is not unstable, and does not limit motion or 
function, but is painful on examination.

3.  The appendectomy scar is superficial, small (less than 
929 sq. cm.), is not unstable, does not limit function, and 
is not painful on examination.

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's left arm burn scar.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
(Codes) 7801-7805 (2006).

2.  A compensable rating is not warranted for the veteran's 
appendectomy incision scar  38 U.S.C.A. § 1155 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 4.7, 4.31, 4.118, Codes 7801-7805 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2004 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Neither he nor his representative 
has alleged that notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in June 2005.  The 
veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

On June 2005 VA scar examination, the examiner noted that the 
burn scar on the veteran's left arm was 8 centimeters long 
and 9 centimeters wide.  It was tender to palpation, had an 
irregular texture, was superficial, was hypopigmented, and 
was not elevated or depressed.  The appendectomy incision 
scar was 2 centimeters long and 1 millimeter wide.  It was 
not tender to palpation; was not irregular in texture; was 
the same color as the skin; was depressed; and was 
superficial.  Neither scar adhered to underlying tissue.  
Both scars were not unstable or deep; involved no ulceration 
or breakdown of the skin; no elevation or depression; no 
inflammation, edema, or keloid formation; and no area of 
induration or inflexibility of the skin.  The scars did not 
cause any limitation of motion or function.  A diagnosis of 
third degree burn scar requiring skin graft, left arm with 
slight tenderness was given.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.

At the outset, it is noteworthy that the RO has rated the 
veteran's burn and appendectomy scars as a single entity, 
assigning a 10 percent rating under Code 7804.  Note 1 
following Code 7802 (one of the Codes that must be considered 
in rating the veteran's disability) provides that scars in 
widely separated areas will be separately rated and combined.  
The two scars for consideration here, on the left arm and 
abdomen, are clearly widely separated (and have separate 
etiology).  Consequently, they warrant separate ratings.  

Scars, other than those on the head, face, or neck, are rated 
under Codes 7801-7805.  

Code 7802 provides a single 10 percent rating for superficial 
scars that do not cause limited motion and have an area or 
areas of 929 sq. cm. or greater.  

Code 7801 provides ratings for scars that are deep or cause 
limited motion: 10 percent for area or areas exceeding 6 sq. 
inches (39 sq. cm.); 20 percent for 12 or more sq. in. (77 
sq. cm.); 30 percent for 72 or more sq. in. (465 sq. cm.); 40 
percent for 144 or more sq. in. (929 sq. cm.).  [A deep scar 
is one associated with underlying soft tissue damage.  Note 1 
following Code 7801.]  

Code 7803 provides a single 10 percent rating for scars that 
are superficial, unstable.  The notes following stipulate 
that an unstable scar is one where there is frequent loss of 
covering of skin over the scar and that a superficial scar is 
one not associated with underlying soft tissue damage.  

Code 7804 provides a single 10 percent rating for scars that 
are superficial, painful on examination.

Code 7805 provides that other scars will be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Neither of the veteran's service connected scars is deep, 
causes limitation of motion, exceeds 144 sq. in. (929 sq. 
cm.) in area, or is unstable.  Neither is shown to limit 
function of an affected part.  See June 2005 VA examination 
report.  Consequently, Codes 7801, 7802, 7803, 7805 do not 
apply.  The left arm burn scar was found to be tender on 
examination, and warrants a 10 percent rating under Code 7804 
(as the RO assigned) on that basis.  The appendectomy scar 
was nontender, and as it does not limit any function (Code 
7805), does not warrant a compensable rating under any 
applicable criteria.

The preponderance of the evidence is against the veteran's 
claims for a rating in excess of 10 percent for his left arm 
burn scar, a compensable rating for his appendectomy scar, 
and a combined rating in excess of 10 percent for both (see 
38 C.F.R. § 4.25).  Hence, the claim must be denied.


ORDER

A rating in excess of 10 percent for a left arm burn scar is 
denied.

A compensable rating for an appendectomy incision scar is 
denied.


REMAND

In a statement received in November 2005, the veteran 
reported that he had recently suffered from a stroke and that 
he had Bells Palsy diagnosed.  In a February 2007 statement, 
he advised that he was suffering from bursitis, high blood 
pressure, an eye disorder, and migraine headaches.  The 
competent medical evidence of record does not show diagnoses 
of these conditions and does not indicate whether any such 
disabilities are related to the veteran's service-connected 
HIV.  A note to the Code under which HIV is rated states that 
psychiatric or central nervous system manifestations, 
opportunistic infections, and neoplasms may be rated 
separately under appropriate codes if a higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable.  38 C.F.R. § 4.88b, Code 6351, Note 2.  
As it appears the veteran may have disabilities that were not 
previously considered that might entitle him to a higher 
disability rating, the case must be remanded for another 
examination, to include consideration regarding whether any 
psychiatric or central nervous system manifestations, such as 
Bells Palsy or stroke residuals, are related to the veteran's 
HIV.  

The veteran also indicated that he has been receiving 
treatment at the VA Southwest Clinic in Las Vegas and at the 
VA Clinic in Pahrump.  VA treatment records are 
constructively of record, are pertinent to the veteran's 
claim, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all private health care 
providers, if any, that have treated him 
for HIV.  He should be asked to provide 
authorizations for release for all records 
of any such treatment or evaluation.  The 
RO must obtain copies of all records of 
any private and all VA treatment the 
veteran has received for his HIV 
disability.

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
an appropriate specialist to ascertain the 
nature and extent of his HIV disease.  The 
veteran's claims folder must be reviewed 
and considered by the examiner in 
conjunction with the examination.  The 
examiner should perform/arrange for any 
tests or studies deemed necessary for an 
accurate assessment, including CD4+, CD8+, 
and T-cell percentages.  Based on a review 
of the veteran's medical history and the 
physical examination, the examiner should 
indicate whether the veteran has developed 
any AIDS-related opportunistic infections 
or neoplasms or is affected with secondary 
diseases affecting multiple body systems; 
whether he suffers from debility or 
progressive weight loss; whether he 
suffers from refractory constitutional 
symptoms, including diarrhea and 
pathologic weight loss; whether he is 
taking approved medications; and whether 
he has Hairy Cell Leukoplakia and/or Oral 
Candidiasis.  The examiner should also 
determine whether the veteran has any 
other psychiatric or central nervous 
system manifestations, to include Bells 
Palsy or disability resulting from a 
stroke, and should opine whether any of 
these conditions are related to the 
veteran's HIV.  The examiner should 
explain the rationale for all opinions 
given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


